No. 19-1056 – State ex rel. Patrick Morrisey, Attorney General v. Diocese of Wheeling-
Charleston et al
                                                                             FILED
                                                                        November 16, 2020
WORKMAN, J., dissenting:                                                      released at 3:00 p.m.
                                                                          EDYTHE NASH GAISER, CLERK
                                                                          SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA


              The majority opinion is transparently result-oriented which explains its

logical incoherence and sins of omission. The issue before the Court is one of fairness and

honesty in commercial communications to the public---potential purchasers of goods and

services.   The fundamental question involves matters of unfair or deceptive acts or

practices in advertising or selling and in advertising based on false promises. That is all.

Nothing else is at issue. This case has absolutely nothing to do with the free exercise or

expression of religious thought and nothing to do with regulating religious institutions in

the sense of excessive State entanglement. As brought and pled by the State, what is at

issue is alleged false promises and deceptive advertising promoting a safe environment

aimed at getting students and campers to attend for-fee-based schools and camps, when

alleged facts indicated the contrary to be true.



              The West Virginia Consumer Credit and Protection Act (hereinafter

“CCPA”) prohibits unfair methods of competition and unfair or deceptive acts or practices

when advertising or selling any goods or services, including educational and recreational

services. W.Va. Code §§ 46A-6-104, -1-102(47) (2015). Additionally, pursuant to the

provisions of the CCPA, advertisements based on false promises and sales that conceal or



                                              1
omit material facts are within the reach of the statute. W.Va. Code §§ 46A-6-102 (7)(I),

(L), (M) (2015).



              In March 2019, the Attorney General of West Virginia (hereinafter “the

Attorney General”) on behalf of the State of West Virginia filed the underlying action

against the Diocese of Wheeling Charleston and Michael Bransfield in his capacity as

former Bishop of the Diocese of Wheeling-Charleston (hereinafter “the Diocese”) alleging

three violations of the CCPA in advertising and selling educational and recreational,

specifically camps, services to the public. According to the amended complaint, the

Diocese advertises and sells services to parents of children from kindergarten through high

school and has nineteen elementary schools and six high schools serving over 5,000

children in West Virginia. Yearly fees for the educational services range from $6,000 to

$8,000. The Diocese also provides partial scholarships, arranges financing through third

parties, and uses in-house installment payment plans. Just as any other creditor may act,

the Diocese has availed itself of the courts and legal system to enforce credit agreements.



              It is alleged that the Diocese advertises to the public at large. Its schools and

camps accept children and youth of all faiths and denominations and those of no faith. The

Diocese has advertised since at least 1974 in various forms of media so as to compete for

children who might otherwise attend other public or private schools.




                                              2
              According to the amended complaint, in 2002, the Diocese adopted a Safe

Environment Program for the protection of minors from abuse by religious and lay

employees of the Diocese and volunteers. The Safe Environment Program consisted of

items such as background check requirements and policies regarding child sexual abuse

and awareness training. The Diocese promoted the Safe Environment Program and the

policies on its website promising a safe learning environment and informing the reader that

employees and volunteers must pass background checks, be fingerprinted, and be trained

in accordance with the Safe Environment Program policies. Like any other seller of for-

fee educational and recreational services, the advertising and marketing goal seeks to

promote its product in order to gain a competitive advantage. Certainly, by promoting

safety initiatives, the Diocese sought to attract consumers away from competitors that did

not advertise similar safety measures.



              However, it is alleged that the advertisements did not disclose that at times

the Diocese employed priests and laity convicted of, admitted to, or credibly accused of

sexually abusing children. A list of some forty priests convicted or credibly accused in this

State or other States before association in this State from 1950 to 2018 has been developed.

The Diocese had a practice of concealing information about child abuse allegations despite

a public letter in 2003 announcing a promise not to enter into confidential agreements in

the future in order that the truth be known. The State alleges a number of specific fact

situations involving credible sexual abuse allegations as well as some involving

convictions regarding individuals at its schools and camps—none of which were
                                         3
accompanied by any disclosure of incidents or conduct to parents of other children. The

State also alleges instances where the Diocese did not abide by its advertisements that

personnel in schools and camps are subject to background checks.



              For its claims of failure to deliver advertised services, failure to warn of

dangerous services, and unfair methods of competition, the State sought relief in the form

of a declaration that the Diocese violated the CCPA, an injunction against further

violations, and civil penalties. Significantly, the State expressly represented that nothing

in the complaint “should be construed as an attempt to modify or interfere with doctrinal

matters and hiring decisions.” In other words, the State indicated it had no intent to

interfere with religious matters and was interested only in protecting consumers from

advertising in violation of the CCPA.



              The Diocese filed a motion to dismiss. Upon briefing and oral argument, the

circuit court certified two questions.     The first question asked whether the CCPA

prohibitions against unfair or deceptive acts or practices applied to the advertising of

educational and recreational services by religious institutions. The second question asked

whether applying the CCPA to religious entities selling or advertising educational or

recreational services violated the religion clauses of the federal and state constitutions by

causing excessive entanglement of church and state.




                                             4
              The majority reformulated the certified questions, but in doing so fell into

the same proverbial rabbit hole as the circuit court did in framing the question in terms of

religious institutions. The reframed question asks: “Do the deceptive practices provisions

of the West Virginia Consumer Credit and Protection Act, West Virginia Code §§ 46A-6-

101 to -106 (2015), apply to educational and recreational services offered by a religious

institution?” Both the certified questions and the reframed question unnecessarily interject

religion into a statute directed solely at protecting consumers from unfair, misleading or

deceptive advertising, none of which infringes upon or is directed at constitutionally

protected religious rights. The advertising at issue does not implicate religious principles.

Nor does enforcement of the CCPA as to deceptive advertising carry with it any

infringement on religion.



              Rather, what is at issue is a matter of purely secular concern—providing a

safe environment at school and at play. Specifically, if a seller of services seeks to compete

in the marketplace with advertisement, then the seller must do so fairly and honestly. Not

only does acting fairly and honestly serve the remedial purpose of the CCPA in protecting

consumers, it also promotes sound business practices.



              What is truly remarkable is that on the essential issue at the very core of this

case the majority wholly adopts the reasoning of the State with respect to whether

“services” as used in the CCPA includes education and recreation. The majority applied



                                              5
basic and common definitions to words in the text of the CCPA in order to conclude that

the term “services” as used in the CCPA included education and recreation.



              So far—so good. Given the framing of the amended complaint, together with

the fact that the proceedings are at the motion to dismiss stage, that should have concluded

the matter. However, the majority proceeded to embark upon a misdirected effort at

attacking a strawman position regarding religion; a position advanced by the Diocese and

a complete red-herring. But, because it obviously did not want to engage in the heavy

lifting of a meaningful, though complex and challenging examination of any religious

rights implications, the majority chose to manufacture a nonexistent statutory conflict with

a wholly unrelated statute. The conflict was manufactured in order to exempt religious

institutions from compliance with the CCPA protections of consumers from unfair or

deceptive acts and practices or false promises and concealment of material facts in

advertising to the general public.



              The purported conflict is said to be with the statutory provisions of “Private,

Parochial or Church Schools, or Schools of a Religious Order.” W. Va. Code §§ 18-28-1

to -7 (2016). The provisions of the statute places requirements on such institutions

regarding matters consisting of minimum instructional days and average hours per day,

maintenance of attendance and immunization records, the development and maintenance

of school specific crisis plans, compliance with reasonable fire, health and safety

inspections by state, county and municipal authorities, and compliance with bus safety
                                             6
regulations. Id. § 18-28-2. The statute also provides for standardized testing requirements

and permits voluntary participation in state programs and opportunities. Id. §§ 18-28-3, 4.

These various requirements allow such schools to satisfy West Virginia’s compulsory

attendance requirements. When religious institutions meet such requirements with respect

to schools, the statute provides that they “shall [not] be subject to any other provision of

law relating to education except requirements of law respecting fire, safety, sanitation and

immunization.” Id. § 18-28-6 (emphasis added). The artificially created conflict is said to

stem from the “relating to education” terminology of the statute. By fiat, the majority

proceeded to conclude that whether the “relating to education” commands that enforcement

of the deceptive practices provisions of the CCPA depends on assessing the qualities and

substance of the education actually provided. This is a bald assertion unsupported by facts

or analysis. As pled in the instant matter, there is simply no reason to delve into

assessments of qualities or “pass judgment on the substantive educational services actually

provided” in order to enforce the provisions of the CCPA.



              There is no irreconcilable conflict between the provisions of West Virginia

Code §§ 18-28-1 to -7 and the CCPA. The CCPA relates to consumer protection; not to

regulating the quality or substance of educational services. Specifically, the CCPA goes

to marketing, and, in the context of the instant matter, the marketing of educational and

recreational services. It has as its purpose the broad and remedial goal of protecting

consumers and promoting fair and honest competition. Requiring fairness when selling


                                             7
advertising and selling educational and recreational services simply does not interfere with

the services themselves. Rather, it is the marketing of the services that is at issue.



              The majority has ignored a cardinal principle of statutory construction that

unless there is an irreconcilable conflict, statutes relating to the same subject matter “should

be read and applied together” and construed “so as to give effect to each.” Syl. Pts. 8 and

9, in part, Barber v. Camden Clark Mem’l Hosp. Corp., 240 W. Va. 663, 815 S.E.2d 474

(2018). Here, the provisions of the CCPA can readily co-exist with the school attendance,

testing, and health and safety requirements of West Virginia Code §§ 18-28-1 to -7, which

does not address the advertisement or sale of educational services. Announcing that the

CCPA and the education statute are in conflict flies in the face of the fact that CCPA actions

are routinely advanced as to other statutorily regulated activities without conflict. See, e.g.,

Calvary SPV1, LLC v. Morrisey, 232 W. Va. 325, 752 S.E.2d 356 (2013) (CCPA actions

are viable even though collection agencies must possess licenses, file surety bonds, and

register with the tax department); State ex rel. McGraw v. Telecheck Servs., Inc., 213
W. Va. 438, 582 S.E.2d 885 (2003) (CCPA action against credit reporting agency otherwise

regulated federally); State ex rel. McGraw v. Scott-Runyan Pontiac-Buick, Inc., 194 W. Va.
770, 461 S.E.2d 516 (1995) (CCPA actions are viable as to automobile dealers despite

other regulations). Moreover, West Virginia Code §§ 18-28-1 to -7 simply do not regulate

commercial components or consumer-focused marketing transactions. The two are not in

tension, let alone conflict!


                                               8
              Additionally, the Court is not faced with statutory silence because the CCPA

explicitly includes fairness regarding educational services advertising and the majority

correctly recognized this fact. The CCPA is a neutral and generally applicable remedial

statute applying to consumer transactions. The legislative reach of protecting consumers

with respect to educational services is plain. The Legislature could have exempted private,

religious institutions from the CCPA, but it did not. Other types of enterprises were

exempted from various portions of the CCPA including lawyers, accountants,

stockbrokers, and licensed pawnbrokers. W. Va. Code §§ 46A-6C-2(b), -6F-202, -1-

105(a)(5). “It is not for this Court arbitrarily to read into [a statute] that which it does not

say.” Banker v. Banker, 196 W. Va. 535, 546-47, 474 S.E.2d 465, 476-77 (1996). Here, in

the face of explicit statutory inclusion found by the majority, the majority then decided to

read into the CCPA an exclusion due to a purported conflict that the majority is unable to

define or articulate. The two statutes contemplate distinct purposes. The private religious

education statute does not purport to govern advertisement of education services. The

CCPA does not purport to govern the delivery of substantive educational services. Nothing

in either statute forecloses the application of the other.



              An example is in order. Suppose that a religious institution advertises that

the fees for a year of educational services are all-inclusive but for certain extra-curricular

opportunities. Then, half-way through the school year, parents receive a building

maintenance and utility charge requiring immediate payment or suffer the suspension of

non-paying students. Suppose, further, that parents learn this has been a routine practice
                                           9
over several years that deflates the advertised cost of schools by fifteen percent. Consider

the Unitarian Universalist institution or the Quaker Religious Society of Friends falsely

marketing their educational programs as having ten to one student teacher ratios. Cost and

class size are important considerations of consumers in making their educational services

selection. Under the majority’s reasoning, religious institution are given license and

incentive to make material misrepresentations about commercial, fee-generating

educational ventures that have absolutely nothing to do with religious tenets, while a

secular institution is subject to regulation, enforcement, and penalties.



              Turning to an additional sleight of hand, most incredible is the sophistry

exhibited in the opinion’s bootstrapping into its unfounded conclusion the issue of

recreational services.   Specifically, West Virginia Code §§ 18-28-1 to -7 have no

application whatsoever to recreational services or camps—none. That black letter fact did

not prevent the majority from proceeding to simply add in “and recreational services”

throughout the remainder of the opinion. This blatant bit of magic finds its way into the

new syllabus point where it too will likely result in damage in the future. Imagine, if you

will, religious institutions offering summer camps consisting of activities such as outdoor

leadership and adventures, whitewater rafting, rock climbing, caving, mountain biking,

football and marketing these for-fee camps as having fully certified professionals with

thousands of hours of training in serving youth, emergency medical training, and qualified

nurse practitioners on site. What if it simply was not true? There will be no recourse under

the CCPA for the consumers who were deceived and the Attorney General will be deprived
                                        10
of his or her enforcement responsibilities. The commercial, nonreligious private entities

offering similar camps and programs will be competitively disadvantaged. The

Legislature’s goal of remedial legislation to be liberally construed will be soundly

frustrated. Clearly, the nonsensical and unsupported leap from educational services to

recreational services is illogical and lacks any statutory support—contrived or otherwise.



              That portion of the majority opinion styled as “Services of a Religious

Institution” is equally troubling in its willingness to merge issues and make

pronouncements utterly void of any jurisprudential consideration.           Simply quoting

laudatory language of the public policy expressed in the relied-upon education statute

promoting the uncontroversial concepts of religious liberty, religious opinions and beliefs,

and the freedom to select religious instructors does not support a conclusion that the

deceptive practices provisions of the CCPA depends on assessing the nature of the

education supplied. How the public policy goal of keeping state law separate from

intruding upon the content of religious instruction and thought precludes application of

consumer protection provisions to marketing and advertising to the public at large, which

in this case was about providing a safe environment, is left unexplained. Nothing about

protecting or promoting religious freedom prevents appropriate protection of the

consuming public relative to ensuring fair and honest competition under the CCPA. And,

as already observed, nothing about the statute applies to recreational activities. See W. Va.

Code §§ 18-28-1 to -7.


                                             11
              To use the majority’s own language, the opinion is an “absurdity.” Consider

another example.      Recognize first that the CCPA does not require educational or

recreational services to do or undertake any certain acts. Suppose a religious institution—

let’s say a Jewish institution—advertises, to the public at large in order to attract

educational or recreational customers, that they maintain security guards, metal screening

at entrances, and exterior surveillance. But, in fact, they do not maintain such services.

Thus, the advertisement is false. Again, the remedial purpose of the CCPA in protecting

consumers from unfair, illegal, and deceptive acts and practices is destroyed. And, nothing

about religious freedom, thought, or instruction is infringed upon by virtue of enforcing an

act mandating that entities offering services for-fee tell the truth about the services.

Consider an institution of Hindus and Buddhists organizing for the purpose of offering for-

fee recreational yoga camps for the public and advertising that they will be led by

individuals with specialized advanced training consisting of 1,000 hours from certified

immersion-based programs. But, instead, the instructors have mere on-line, at home thirty-

hour training certificates. Thus, there is patently false advertising with no enforcement

action available.



              The principle the majority ignores is that while the CCPA does not dictate to

religious, or other, entities, what they can do in terms of education or recreational services;

it does prohibit all entities, religious or not, from making representations that are

demonstrably and materially false in their advertisements and marketing to the citizens of

this State. The CCPA does not regulate or interfere with religious thought or education. It
                                           12
does not dictate doctrinal principles, disciplinary processes, curriculum choices, testing, or

internal religious affairs. And, in the instant case, the State repeatedly strives in pleadings

and in argument to demonstrate that it has no intention, and does not seek, to intrude upon

internal religious affairs, thought or teaching. It seems the majority opinion is driven to its

result-oriented conclusions by an underlying concern that applying the CCPA to marketing

for-fee schools and camps by religious institutions would result in overly broad

enforcement actions and improper remedies. But those issues are not before this Court.

Certainly, remedies must be fashioned to fit whatever facts are proven and they must not

infringe on religious freedoms. However, those are matters for another day with developed

facts and proposed remedies. Allowing issues of remedies to confound application and

enforcement of the CCPA is tantamount to allowing the tail to wag the dog.



              In conclusion, the majority opinion slams the door shut on enforcement of

even the most blatant unfair or deceptive commercial conduct on the grounds that false or

misleading advertising was perpetrated by a religious institution. The majority grafted onto

the CCPA a blanket exemption for religious entities that are operating and competing in

the commercial marketplace. The educational and recreational services provided by these

religious institutions are undertaken for fees and marketed to the public at large for a purely

secular purpose—enticing buyers and selling product. Ironically, religious institutions have

been given an unfair marketplace advantage with respect to their commercial enterprises.



              Accordingly, I respectfully dissent.
                                              13